DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 7/25/2022, with respect to the rejection of claims 1-7 and 15-33 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Peled, in view of Morten, in view of Badawiyeh.  

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-7 and 15-33 are rejected under 35 U.S.C. 103 as being unpatentable over Peled (US 2004/0064416), hereinafter referred to as Peled, in view of Morten (US 2016/0050468), hereinafter referred to as Morten, in view of Badawiyeh (US 2018/0270534), hereinafter referred to as Badawiyeh.

7.	Regarding claim 1, Peled discloses a method comprising:  receiving a first request to store a content item, and a second request to store the content item, wherein the first request is associated with a first user account of a plurality user accounts, and wherein the second request is associated with a second user account of the plurality of user accounts (fig. 1-2, paragraphs 51 wherein system receives end user request for content, causing a first portion of requested content to be stored on proxy server and a
 second portion to be watermarked for requesting end user access to content only); 
and determining, based on one or more selection rules, a first portion of the content item associated with the first user account and the second user account (fig. 1-2, paragraph 53 wherein upon receiving content request, a portion of content is watermarked for specific requestor, who is then redirected to proxy server wherein portion is stored).
However Peled is silent in regards to disclosing determining a second portion of the content item, wherein the second portion of content item is stored in common storage associated with the plurality of user accounts, and wherein the second portion of the content item is associated with the plurality of user accounts.
Morten discloses determining a second portion of the content item, wherein the second portion of content item is stored in common storage associated with the plurality of user accounts, and wherein the second portion of the content item is associated with the plurality of user accounts (fig. 1-2, paragraph 26 wherein watermarked segments of content are concatenated with index second segment from storage device).  Morten (paragraph 15) provides motivation to combine the references wherein content providers provide watermarked content to a plurality of receiver devices to prevent content usage.  All of the elements are known.  Combining the references would yield the instant claims wherein requested content is separated into portions and combined with a portion in storage for a requestor of said content.  Therefor the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Peled and Morten are silent in regards to disclosing causing storage, of the first portion of the content item in a first user-specific storage area associated with the first user account, and of the first portion of the content item in a second user-specific storage area associated with the second user account.
Badawiyeh discloses causing storage, of the first portion of the content item in a first user-specific storage area associated with the first user account, and of the first portion of the content item in a second user-specific storage area associated with the second user account (fig. 3a-3, paragraphs 146-147 wherein only a particular portion of a digital content element is stored within a storage area designated for use by the user only, and wherein the remainder of the digital content element is stored in a non-user specific common storage area).  Badawiyeh (paragraph 145) provides motivation to combine the references wherein at least a portion of the stored programming content is stored on a network-based storage device and within a storage area designated for use by each user.  All of the elements are known.  Combining the references would yield the instant claim wherein at least a portion of the stored programming content is stored on a network-based storage device and within a storage area designated for use by each user.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

8.	Regarding claim 2, Peled discloses the method of claim 1, further comprising determining not to store the second portion of the content item in the common storage associated with the plurality of user accounts, wherein determining not to store the second portion of the content item in common storage comprises determining that at least a part of the second portion is already stored in the common storage (fig. 2-3, paragraph 53 wherein system determines, upon receiving request for content, if content portion of content is not already on the proxy server).
Morton discloses further comprising storing, in the first user-specific storage area and the second user-specific storage area, data indicating a location of the at least a part of the second portion (fig. 4-5, paragraph 29 wherein index file list locations of content segments).

9.	Regarding claim 3, Morten discloses the method of claim 1, further comprising storing, in the first user-specific storage area, data for determining the content item, wherein the data for determining the content item indicates a location of the first portion in the first user-specific storage area and a location of the second portion in the common storage (fig. 4-5, paragraph 29 wherein index file list locations of content segments).

10.	Regarding claim 4, Morten discloses the method of claim 1, wherein the one or more selection rules comprise one or more of a randomization rule, a randomization function, or a predefined rule for determining portions of the content (fig. 1-2, paragraph 30 wherein duration of segment is non-uniform and randomly selected time values).

11.	Regarding claim 5, Peled discloses the method of claim 4, wherein the randomization function comprises a random number generator, and wherein the first portion is determined by using the randomization function to determine how many bytes to select from a beginning of a bit sequence of the content (fig. 3 and 6-7, paragraphs 52 and 57 wherein system portions content in various sizes).

12.	Regarding claim 6, Morten discloses the method of claim 1, further comprising:  determining a first section of a plurality of sections of the content item, wherein the first section comprises header data and macroblock data, wherein the header data comprises data for processing the macroblock data and the macroblock data comprises video frame data (fig. 3, paragraph 40 wherein media content features headers with data for processing content). 
Peled discloses storing the header data in a file separate from the second portion and the first portion, wherein the first portion and the second portion are portions of the macroblock data (fig. 3, paragraph 52 wherein system portions content for proxy server).

13.	Regarding claim 7, Morten discloses the method of claim 1, wherein causing storage, of the first portion of the content item in the first user-specific storage area associated with the first user account, and of the first portion of the content item in a second user-specific storage area associated with the second user account comprises storing two separate copies of the first portion in separate storage locations (fig. 1-2, paragraphs 18-21 wherein distributed media content is specified and provided to a plurality of content receivers and users).

14.	Regarding claim 15, Peled discloses a method comprising:  receiving a plurality of requests to store content, wherein the plurality of requests are associated with a plurality of user accounts (fig. 1-2, paragraphs 51 wherein system receives end user request for content, causing a first portion of requested content to be stored on proxy server and a second portion to be watermarked for requesting end user access to content only); 
storing, based on one or more selection rules, data indicative of a first portion of content in user-specific storage associated with a first user account of the plurality of user accounts (fig. 1-2, paragraph 53 wherein upon receiving content request, a portion of content is watermarked for specific requestor, who is then redirected to proxy server wherein portion is stored); 
storing, based on the one or more selection rules, data indicative of a second portion of the content in user-specific storage associated with a second user account of the plurality of user accounts (fig. 1-2, paragraph 21-22 wherein digital content is divided into portions before storing portion of digital content on proxy server).
However Peled is silent in regards to disclosing determining, based on the first portion and at least a portion of the common portion, the content, and causing output of the determined content.
Morten discloses determining, based on the first portion and at least a portion of the common portion, the content (fig. 2, paragraphs 30-31 wherein re-transmitter combines watermarked portion from receiver with portion of segment stored to form concatenated media content); 
and causing output of the determined content (fig. 2 and 5, paragraphs 54 and 60 wherein concatenated media content is generated and output).  Morten (paragraph 15) provides motivation to combine the references wherein content providers provide watermarked content to a plurality of receiver devices to prevent content usage.  All of the elements are known.  Combining the references would yield the instant claims wherein requested content is separated into portions and combined with a portion in storage for a requestor of said content.  Therefor the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Peled and Morten are silent in regards to disclosing storing a common portion of the content, wherein the common portion is stored in common storage associated with the first user account and the second user account.
Badawiyeh discloses storing a common portion of the content, wherein the common portion is stored in common storage associated with the first user account and the second user account (fig. 3a-3, paragraphs 146-147 wherein only a particular portion of a digital content element is stored within a storage area designated for use by the user only, and wherein the remainder of the digital content element is stored in a non-user specific common storage area).  Badawiyeh (paragraph 145) provides motivation to combine the references wherein at least a portion of the stored programming content is stored on a network-based storage device and within a storage area designated for use by each user.  All of the elements are known.  Combining the references would yield the instant claim wherein at least a portion of the stored programming content is stored on a network-based storage device and within a storage area designated for use by each user.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

15.	Regarding claim 16, Morten discloses the method of claim 15, wherein storing the common portion comprises determining, based on a request associated with the first user account, to store the common portion and determining, based on a request associated with the second user account, that the common portion is already stored (fig. 2, paragraphs 52-53 wherein index file tracks segments stored on common storage device).

16.	Regarding claim 17, Morten discloses the method of claim 15, wherein the data indicative of the first portion of the content comprises one or more of data comprising the first portion or data comprising an index identifying a location of the first portion in one or more of the first user-specific storage or the common storage (fig. 2, paragraphs 52-53 and 55 wherein index file tracks segments stored on common storage device, and URL links for locations of segment).

17.	Regarding claim 18, Morten discloses the method of claim 15, wherein the one or more selection rules comprise one or more of a randomization rule, a randomization function, or a predefined rule for determining portions of the content (fig. 1-2, paragraph 30 wherein duration of segment is non-uniform and randomly selected time values).

18.	Regarding claim 19, Peled discloses the method of claim 18, wherein the randomization function is configured to determine a random number, wherein the first portion and the second portion is determined by using the number to determine how many bytes to select from a beginning of a bit sequence defining the content (fig. 3 and 6-7, paragraphs 52 and 57 wherein system portions content in various sizes).

19.	Regarding claim 20, Morten discloses the method of claim 15, further comprising: determining a first section of a plurality of sections of the content, wherein the first section comprises header data and macroblock data, wherein the first portion and the second portion are portions of the macroblock data, and wherein the header data comprises data for processing the macroblock data and the macroblock data comprises video frame data (fig. 3, paragraph 40 wherein media content features headers with data for processing content).
Peled discloses storing the header data in a file separate from the second portion and the first portion (fig. 3, paragraph 52 wherein system portions content for proxy server).

20.	Regarding claim 21, Peled discloses a device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the device to:  receive a first request to store a content item, and a second request to store the content item, wherein the first request is associated with a first user account of a plurality user accounts, and wherein the second request is associated with a second user account of the plurality of user accounts (fig. 1-2, paragraphs 51 wherein system receives end user request for content, causing a first portion of requested content to be stored on proxy server and a second portion to be watermarked for requesting end user access to content only); 
and determine, based on one or more selection rules, a first portion of the content item associated with the first user account and the second user account (fig. 1-2, paragraph 53 wherein upon receiving content request, a portion of content is watermarked for specific requestor, who is then redirected to proxy server wherein portion is stored).
However Peled is silent in regards to disclosing determine a second portion of the content item, wherein the second portion of content item is stored in common storage associated with the plurality of user accounts, and wherein the second portion of the content item is associated with the plurality of user accounts.
Morten discloses determine a second portion of the content item, wherein the second portion of content item is stored in common storage associated with the plurality of user accounts, and wherein the second portion of the content item is associated with the plurality of user accounts (fig. 1-2, paragraph 26 wherein watermarked segments of content are concatenated with index second segment from storage device).  Morten (paragraph 15) provides motivation to combine the references wherein content providers provide watermarked content to a plurality of receiver devices to prevent content usage.  All of the elements are known.  Combining the references would yield the instant claims wherein requested content is separated into portions and combined with a portion in storage for a requestor of said content.  Therefor the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Peled and Morten are silent in regards to disclosing cause storage, of the first portion of the content item in a first user-specific storage area associated with the first user account, and of the first portion of the content item in a second user-specific storage area associated with the second user account.
Badawiyeh discloses cause storage, of the first portion of the content item in a first user-specific storage area associated with the first user account, and of the first portion of the content item in a second user-specific storage area associated with the second user account (fig. 3a-3, paragraphs 146-147 wherein only a particular portion of a digital content element is stored within a storage area designated for use by the user only, and wherein the remainder of the digital content element is stored in a non-user specific common storage area).  Badawiyeh (paragraph 145) provides motivation to combine the references wherein at least a portion of the stored programming content is stored on a network-based storage device and within a storage area designated for use by each user.  All of the elements are known.  Combining the references would yield the instant claim wherein at least a portion of the stored programming content is stored on a network-based storage device and within a storage area designated for use by each user.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

21.	Regarding claim 22, Peled discloses the device of claim 21, wherein the instructions, when executed by the one or more processors, further cause the device to:  determine not to store the second portion of the content item in the common storage associated with the plurality of user accounts, and wherein at least a part of the second portion is determined to already be stored in the common storage (fig. 2-3, paragraph 53 wherein system determines, upon receiving request for content, if content portion of content is not already on the proxy server).
Morten discloses store, in the first user-specific storage area and the second user-specific storage area, data indicating a location of the at least a part of the second portion (fig. 4-5, paragraph 29 wherein index file list locations of content segments).

22.	Regarding claim 23, Morten discloses the device of claim 21, wherein the instructions, when executed by the one or more processors, further cause the device to store, in the first user-specific storage area, data for determining the content item, wherein the data for determining the content item indicates a location of the first portion in the first user-specific storage area and a location of the second portion in the common storage (fig. 4-5, paragraph 29 wherein index file list locations of content segments).

23.	Regarding claim 24, Morten discloses the device of claim 21, wherein the one or more selection rules comprise one or more of a device rule, a randomization function, or a predefined rule for determining portions of the content (fig. 1-2, paragraph 30 wherein duration of segment is non-uniform and randomly selected time values).

24.	Regarding claim 25, Peled discloses the device of claim 24, wherein the randomization function comprises a random number generator, and wherein the first portion is determined by using the randomization function to determine how many bytes to select from a beginning of a bit sequence of the content (fig. 3 and 6-7, paragraphs 52 and 57 wherein system portions content in various sizes).

25.	Regarding claim 26, Morten discloses the device of claim 21, wherein the instructions, when executed by the one or more processors, further cause the device to: determine a first section of a plurality of sections of the content item, wherein the first section comprises header data and macroblock data, wherein the header data comprises data for processing the macro block data and the macroblock data comprises video frame data (fig. 3, paragraph 40 wherein media content features headers with data for processing content). 
Peled discloses store the header data in a file separate from the second portion and the first portion, wherein the first portion and the second portion are portions of the macro block data (fig. 3, paragraph 52 wherein system portions content for proxy server).

26.	Regarding claim 27, Morten discloses the device of claim 21, wherein the instructions that, when executed by the one or more processors, cause the device to cause storage, of the first portion of the content item in the first user-specific storage area associated with the first user account, and of the first portion of the content item in a second user-specific storage area associated with the second user account comprises instructions that, when executed by the one or more processors, cause the device to store two separate copies of the first portion in separate storage locations (fig. 1-2, paragraphs 18-21 wherein distributed media content is specified and provided to a plurality of content receivers and users).

27.	Regarding claim 28, Peled discloses a device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the device to:  receive a plurality of requests to store content, wherein the plurality of requests are associated with a plurality of user accounts (fig. 1-2, paragraphs 51 wherein system receives end user request for content, causing a first portion of requested content to be stored on proxy server and a
 second portion to be watermarked for requesting end user access to content only); 
store, based on one or more selection rules, data indicative of a first portion of content in user-specific storage associated with a first user account of the plurality of user accounts (fig. 1-2, paragraph 53 wherein upon receiving content request, a portion of content is watermarked for specific requestor, who is then redirected to proxy server wherein portion is stored); 
and store, based on the one or more selection rules, data indicative of a second portion of the content in user-specific storage associated with a second user account of the plurality of user accounts (fig. 1-2, paragraph 53 wherein upon receiving content request, a portion of content is watermarked for specific requestor, who is then redirected to proxy server wherein portion is stored);
However Peled is silent in regards to disclosing determine, based on the first portion and at least a portion of the common portion, the content, and cause output of the determined content
Morten discloses determine, based on the first portion and at least a portion of the common portion, the content (fig. 2, paragraphs 30-31 wherein re-transmitter combines watermarked portion from receiver with portion of segment stored to form concatenated media content); 
and cause output of the determined content (fig. 2 and 5, paragraphs 54 and 60 wherein concatenated media content is generated and output).  Morten (paragraph 15) provides motivation to combine the references wherein content providers provide watermarked content to a plurality of receiver devices to prevent content usage.  All of the elements are known.  Combining the references would yield the instant claims wherein requested content is separated into portions and combined with a portion in storage for a requestor of said content.  Therefor the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Peled and Morten are silent in regards to disclosing store a common portion of the content, wherein the common portion is stored in common storage associated with the first user account and the second user account.
Badawiyeh discloses store a common portion of the content, wherein the common portion is stored in common storage associated with the first user account and the second user account (fig. 3a-3, paragraphs 146-147 wherein only a particular portion of a digital content element is stored within a storage area designated for use by the user only, and wherein the remainder of the digital content element is stored in a non-user specific common storage area).  Badawiyeh (paragraph 145) provides motivation to combine the references wherein at least a portion of the stored programming content is stored on a network-based storage device and within a storage area designated for use by each user.  All of the elements are known.  Combining the references would yield the instant claim wherein at least a portion of the stored programming content is stored on a network-based storage device and within a storage area designated for use by each user.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

28.	Regarding claim 29, Morten discloses the device of claim 28, wherein the instructions that, when executed by the one or more, processors, cause the device to store the common portion comprises instructions that, when executed by the one or more processors, cause the device to determine, based on a request associated with the first user account, to store the common portion and determine, based on a request associated with the second user account, that the common portion is already stored (fig. 2, paragraphs 52-53 wherein index file tracks segments stored on common storage device).

29.	Regarding claim 30, Morten discloses the device of claim 28, wherein the data indicative of the first portion of the content comprises one or more of data comprising the first portion or data comprising an index identifying a location of the first portion in one or more of the first user-specific storage or the common storage (fig. 4-5, paragraph 29 wherein index file list locations of content segments)..

30.	Regarding claim 31, Morten discloses the device of claim 28, wherein the one or more selection rules comprise one or more of a randomization rule, a randomization function, or a predefined rule for determining portions of the content (fig. 1-2, paragraph 30 wherein duration of segment is non-uniform and randomly selected time values).

31.	Regarding claim 32, Peled discloses the device of claim 31, wherein the randomization function is configured to determine a random number, wherein the first portion and the second portion is determined by using the number to determine how many bytes to select from a beginning of a bit sequence defining the content (fig. 3 and 6-7, paragraphs 52 and 57 wherein system portions content in various sizes).

32.	Regarding claim 33, Morten discloses the device of claim 28, wherein the instructions, when executed by the one or more processors, further cause the device to:  determine a first section of a plurality of sections of the content, wherein the first section comprises header data and macroblock data, wherein the first portion and the second portion are portions of the macro block data, and wherein the header data comprises data for processing the macro block data and the macroblock data comprises video frame data (fig. 3, paragraph 40 wherein media content features headers with data for processing content).
Peled discloses store the header data in a file separate from the second portion and the first portion (fig. 3, paragraph 52 wherein system portions content for proxy server).

Conclusion
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010.  The examiner can normally be reached on Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CNH/
/JEFFEREY F HAROLD/           Supervisory Patent Examiner, Art Unit 2424